Exhibit 10.9

 



 

[exhlogo.jpg]

 

 

NORTHERN TECHNOLOGIES INTERNATIONAL CORPORATION

 

NON-EMPLOYEE DIRECTOR COMPENSATION PROGRAM

 

This document describes the compensation to be provided to the non-employee
directors of Northern Technologies International Corporation (the “Company”).
This program was most recently approved by the Board of Directors of the Company
on August 31, 2018.

 

Cash Compensation

 

The Company’s non-employee director cash compensation consists of annual cash
retainers, to be paid to each non-employee director and an additional annual
cash retainer to be paid to the Chairman of the Board and each Chair and member
of a Board committee, and per meeting fees.

 

The following table sets forth the annual cash retainers to be paid to each
non-employee director and the additional annual cash retainer to be paid to the
Chairman of the Board and each Chair and member of a Board committee:

 

 

Description

Annual Cash Retainer Non-Employee Director $ 25,000 Chairman of the Board 15,000
Audit Committee Chair 5,000 Audit Committee Member (including Chair) 4,500
Compensation Committee Chair 4,000 Compensation Committee Member (including
Chair) 3,000 Nominating and Corporate Governance Committee Chair 2,000
Nominating and Corporate Governance Committee Member (including Chair) 3,000

 

The annual cash retainers will be paid on a quarterly basis in arrears within 30
days of the end of each calendar quarter. For example, the retainers for the
first calendar quarter covering the period from January 1 through March 31 will
be paid within 30 days of March 31.

 

Each of non-employee director also will receive $1,000 for each Board, Board
committee and strategy review meeting attended. No director, however, will earn
more than $1,000 per day in Board, Board committee and strategy review meeting
fees.

 

Equity-Based Compensation

 

Annual Option Grants. Each non-employee director, other than a director who will
not stand for re-election at the next annual meeting of stockholders, will be
automatically granted a ten-year non-qualified option to purchase $50,000 in
shares of our common stock on the first day of each fiscal year in consideration
for his or her service as a director of NTIC and the Chairman of the Board will
be automatically granted an additional ten-year non-qualified option to purchase
$10,000 in shares of our common stock on the first day of each fiscal year in
consideration for his or her services as Chairman.

 



 

 

 

Initial Option Grants. Each new non-employee director will be automatically
granted a ten-year non-qualified option to purchase a pro rata portion of
$50,000 shares of our common stock calculated by dividing the number of months
remaining in the fiscal year at the time of election or appointment by 12 on the
date the director is first elected or appointed as a director of NTIC.

 

The number of shares of common stock underlying the options will be determined
based on the grant date fair value of the options. Each option will become
exercisable in full on the one-year anniversary of the grant date. The exercise
price of such options will be equal to the fair market value of a share of our
common stock on the grant date.

 

Expense Reimbursement

 

All non-employee directors are reimbursed for travel expenses for attending
meetings and other miscellaneous out-of-pocket expenses incurred in performing
their Board functions.

 

 

 

 

 

 

 

 

 



 



